Title: From Thomas Jefferson to Benjamin Harrison, [20?] November 1779
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
In Council November [20?] 1779.

  The Board of War apprehending that the mention of the appointment of an assistant Clerk to them, as made in my letter to you of October 20th. was not accurately conformable to their resolution as approved by the Executive, have inclosed me the resolution with the approbation subscribed. This transaction happened in my absence, and the Clerk being otherwise engaged no copy was retained, so that I was informed of it from memory alone in general terms. It is observable that their Resolution goes only to the appointment of a Clerk, being perfectly indefinite as to the time during which he would be wanting. The Power of establishing a permanent Officer, being in the legislature only, and the Council, in their own office, having only made occasional appointments, when necessity required it, I was naturally led to suppose that the one in question was temporary. We stated therefore to the Assembly  the time he had served, not presuming to give an Opinion, that a permanent officer of that kind was necessary, of which indeed we are not qualified to determine, and still less presuming to say we had made such permanent establishment ourselves. I take the liberty of inclosing to you the original Resolution and approbation, which I hope will place the transaction on its proper footing, if anything in my letter occasioned a misapprehension of it. I have the honour to be with the greatest respect Sir Your most Obedient humble Servant,

Th: Jefferson

